                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

HARVEY CROSBY                                                                     PLAINTIFF

V.                                                                 NO. 4:20-CV-17-DMB-JMV

LIBERTY MUTUAL GROUP, INC. d/b/a
Safeco Insurance Company of Illinois                                           DEFENDANT


                                       ORDER OF RECUSAL

       The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

       SO ORDERED, this 10th day of March, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
